MEMORANDUM **
Antonio Morales appeals from his guilty-plea conviction and 51-month sentence imposed for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*569Morales’ request on appeal for a downward departure is essentially a challenge to the reasonableness of his sentence. Given the sentence Morales faced under the Guidelines and the other 18 U.S.C. § 3553(a) factors, we cannot say his below-Guidelines sentence was unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.), cert. denied, — U.S. -, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.